DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the claims, the second paragraph recites “responsive to the current” falling below a minimum supported current. There is no prior current introduced in the claims and the recitation is therefore unclear. It is noted there is a “maximum current limit”, however if “the current” is referring back to the maximum current limit is would further be unclear how a monitored maximum current limit could fall below a minimum supported current since it is a maximum limit. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung et al. [US 7,906,939].
With respect to claims 1 and 8, Kung discloses a system [Fig. 5] comprising: a power source [i.e. a battery]; a power converter having an input coupled to the power source and an output for supplying electrical energy to a load [switch 502 switches off and on to operate as the converter]; and a control circuit for controlling operation of the power converter [PWM controller], the control circuit comprising: a first feedback control subsystem configured to monitor an output voltage present at the output of the power converter and regulate the output voltage at or about a predetermined regulated voltage level in a normal mode of operation of the power converter [the control loop of Vout which comprises VFB]; and a second feedback control subsystem configured to: monitor an input voltage present between the power source and the input of the power converter; and responsive to the input voltage decreasing below a predetermined minimum voltage level, causing the power converter to operate in a protection mode of operation in order to maintain the input voltage at or about the predetermined minimum voltage level [508 generates a low reference value considered a protection mode as battery life is protected].

With respect to claim 15, Kung discloses a system [Fig. 5] comprising: a power source [i.e. a battery]; a power converter having an input coupled to the power source and an output for supplying electrical energy to a load [switch 502 switches off and on to operate as the converter]; one or more components downstream of the power converter and configured to receive power from the electrical energy supplied by the power converter [i.e. the load connected to Vout] and a control circuit for controlling operation of the power converter [PWM controller], the control circuit comprising: a first feedback control subsystem configured to monitor an output voltage present at the output of the power converter and regulate the output voltage at or about a predetermined regulated voltage level in a normal mode of operation of the power converter [the control loop of Vout which comprises VFB]; and a second feedback control subsystem configured to: monitor an input voltage present between the power source and the input of the power converter; and responsive to the input voltage decreasing below a predetermined minimum voltage level, causing the power converter to operate in a protection mode of operation in order to maintain the input voltage at or about the predetermined minimum voltage level [508 generates a low reference value considered a protection mode as battery life is protected].

With respect to claims 2, 9, and 16, Kung further discloses wherein the second feedback control subsystem is further configured to: monitor a maximum current limit for the power converter based on the input voltage [col. 1-2; according to equation 1, Vout and Iout are constant and therefore as the battery voltage decreases the input current Iin will increase and reach an OCP threshold level]; and responsive to the current falling below a minimum supported current for the power converter, causing the power converter to operate in an advanced protection mode of operation to periodically enable and disable switching of the power converter in order to maintain the input voltage at or about the predetermined minimum voltage level [i.e. boost switching regulator operates to maintain the output power as constant by switching the switch off and on allowing for a soft-stop state]. 

With respect to claims 3, 10, and 17, Kung further discloses wherein the power converter is a boost converter [boost switching regulator 500].

With respect to claims 4, 6-7, 11, 13-14, 18, and 20-21, Kung further discloses wherein the predetermined minimum voltage level is based on a minimum voltage level for the power source, an end-of-discharge voltage for the battery, and a minimum allowable voltage at which the battery is permitted to operate [threshold Vx for the battery which states when the input voltage Vin decreases to a lower UVLO threshold the battery will no longer be capable of providing sufficient voltage Vin and therefore equates to a minimum/end-of-life threshold].

With respect to claims 5, 12, and 19, Kung further discloses wherein the power source is a battery [i.e. battery].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859